DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 2/10/2022.
Claims 1-20 are pending. Claims 1, 8, and 15 are independent.
The previous rejection of claims 1-20 under 35 USC § 103 have been withdrawn in view of the amendment.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollard (US2010/0185656) in view of Anderson et al. (US2007/0130101) and Djabarov (US8,214,362).

In regards to claim 1, Pollard substantially discloses a method comprising: 
transmitting, by the computing hardware, an instruction to a consent repository to generate an electronic link at the consent repository associating the webform and the data asset (Pollard para[0039], transmits information in webform to be stored in association with data asset (user account)); 
Pollard para[0040], detects submission of webform with updated information); 
generating, by the computing hardware and based on the form data, a unique subject identifier for a user associated with the submission of the webform (Pollard para[0133], creates unique identifier associated with information related to user (subscriber) associated with the form); 
transmitting, by the computing hardware, an instruction to the consent repository causing the consent repository to store and associate the unique subject identifier and the form data (Pollard para[0073], transmits instructions to store information associated with subscriber identifier); 
transmitting, by the computing hardware, an instruction to the data asset causing the data asset to store and associate the unique subject identifier and the form data (Pollard para[0076], stores form data associated with unique identifier); 
detecting, by the computing hardware, a request for access to personal data associated with the user and request data associated with the request (Pollard para[0072], detect request to access personal data associated with subscriber); 
determining, by the computing hardware and based on the request data, the unique subject identifier using the consent repository (Pollard para[0073], determines unique identifier based on request).
Pollard does not explicitly disclose determining, by the computing hardware and based on the unique subject identifier and the form data, the data asset using the consent repository; 
retrieving, by the computing hardware and based on the unique subject identifier, the personal data from the data asset; and 
generating, by the computing hardware, a graphical user interface for display on a user device, the graphical user interface presenting the personal data.  
Anderson et al. para[0037], identifies stored data from personal unique identifier); 
retrieving, by the computing hardware and based on the unique subject identifier, the personal data from the data asset (Anderson et al. para[0037], returns information associated with the unique subject identifier); and 
generating, by the computing hardware, a graphical user interface for display on a user device, the graphical user interface presenting the personal data (Anderson et al. fig. 4a para[0038], displays user interface populated with personal data).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the personal data manager of Pollard with the access method of Anderson et al. in order to update and manage personal information between organizations (Anderson et al. para[0013]).
Pollard does not explicitly disclose analyzing, by computing hardware, one or more pieces of code associated with a webform used to collect personal data to identify a data asset configured to receive the personal data collected by the webform.
However Djabarov substantially discloses analyzing, by computing hardware, one or more pieces of code associated with a webform used to collect personal data to identify a data asset configured to receive the personal data collected by the webform (Djabarov fig.8, col7 ln20-45, analyzes codes associated with a web form (form field element identifiers) to identify data asset (form fields)); 
transmitting, by the computing hardware, an instruction to a consent repository to generate an electronic link at the consent repository associating the webform and the data asset (Djabarov fig. 8 col7 ln20-45, links webform with data asset (field element)).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the personal data manager of Pollard with the access method of Djabarov col1 ln19-35).

In regards to claim 2, Pollard as modified by Anderson et al. and Djaborav substantially discloses the method of claim 1, further comprising: transmitting an instruction to the consent repository causing the consent repository to generate a data map comprising the unique subject identifier, an indication of the data asset, and an electronic link associating the unique subject identifier and the indication of the data asset (Pollard para[0092]).  

In regards to claim 3, Pollard as modified by Anderson et al. and Djaborav substantially discloses the method of claim 2, wherein determining the data asset using the consent repository comprises determining the data asset based on the unique subject identifier using the data map (Pollard para[0096]).  

In regards to claim 4, Pollard as modified by Anderson et al. and Djaborav substantially discloses the method of claim 2, wherein transmitting the instruction to the consent repository causing the consent repository to generate the data map comprises using an application programming interface to transmit the instruction to the consent repository causing the consent repository to generate the data map (Pollard para[0097]).  

In regards to claim 5, Pollard as modified by Anderson et al. and Djaborav substantially discloses the method of claim 1, wherein analyzing the webform to identify the data asset comprises: analyzing the webform to identify a processing activity associated with the webform (Pollard para[0038]); and 
determining the data asset based on the processing activity using a data map associated with the processing activity (Pollard para[0097]).  

In regards to claim 6, Pollard as modified by Anderson et al. and Djaborav substantially discloses the method of claim 1, wherein generating the unique subject identifier comprises: 
determining that the consent repository does not store data associated with the user (Pollard para[0128]); and 
in response to determining that the consent repository does not store the data associated with the user, generating the unique subject identifier (Pollard para[0128]).  

In regards to claim 7, Pollard as modified by Anderson et al. and Djaborav substantially discloses the method of claim 1, wherein generating the unique subject identifier comprises: 
detecting browser data in a browser application executed on a user device, the browser data comprising user data (Pollard para[0041]); and 
generating the unique subject identifier based on the user data (Pollard para[0041]).  

Claim 8 recites limitations substantially similar to claim 1. Thus claim 8 is rejected along the same rationale as claim 1.

In regards to claim 9, Pollard as modified by Anderson et al. and Djaborav substantially discloses the system of claim 8, wherein determining the unique subject identifier comprises: 
determining that the consent repository stores data associated with the user (Pollard para[0128]); and 
in response to determining that the consent repository stores the data associated with the user, retrieving the unique subject identifier from the consent repository (Pollard para[0128]).  

Pollard para[0041]).  

In regards to claim 11, Pollard as modified by Anderson et al. and Djaborav substantially discloses the system of claim 8, wherein detecting the submission of the webform and the form data comprises detecting browser data in a browser application executed on a user device, the browser data comprising the form data and indication of the submission of the webform (Pollard para[0040]).  

In regards to claim 12, Pollard as modified by Anderson et al. and Djaborav substantially discloses the system of claim 8, wherein the operations further comprise: transmitting an instruction to the consent repository causing the consent repository to modify a data map associated with the unique subject identifier to include an indication of the destination data asset and an electronic link associating the unique subject identifier and the indication of the destination data asset (Pollard para[0092]).  

In regards to claim 13, Pollard as modified by Anderson et al. and Djaborav substantially discloses the system of claim 12, wherein the operations further comprise: 
determining a second data asset based on the unique subject identifier using the data map (Anderson et al. fig. 3 para[0043]); and 
retrieving a second subset of the personal data from the second data asset based on the unique subject identifier (Anderson et al. para[0044]).  
Anderson et al. para[0013]).

In regards to claim 14, Pollard as modified by Anderson et al. and Djaborav substantially discloses the system of claim 8, wherein generating the graphical user interface comprises: 
generating the graphical user interface for a browser application executed on a user device by configuring a display element configured to display the personal data on the graphical user interface (Anderson et al. para[0037]); and
 transmitting an instruction to the browser application causing the browser application to retrieve the personal data and present the graphical user interface on the user device (Anderson et al. para[0037]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the personal data manager of Pollard with the access method of Anderson et al. in order to update and manage personal information between organizations (Anderson et al. para[0013]).

Claim 15 recites substantially similar limitations to claim 1. Thus claim 15 is rejected along the same rationale as claim 1.

In regards to claim 16, Pollard as modified by Anderson et al. and Djaborav substantially discloses the non-transitory computer-readable medium of claim 15, wherein the operations further comprise: transmitting an instruction to the consent repository causing the consent repository to generate a data inventory comprising the unique subject identifier, an indication of Pollard para[0092]).  

In regards to claim 17, Pollard as modified by Anderson et al. and Djaborav substantially discloses the non-transitory computer-readable medium of claim 16, wherein determining the data asset using the consent repository comprises determining the data asset based on the unique subject identifier using the data inventory (Pollard para[0096]).  

In regards to claim 18, Pollard as modified by Anderson et al. and Djaborav substantially discloses the non-transitory computer-readable medium of claim 16, wherein:
 retrieving the personal data from the data asset comprises determining the consent data asset based on the unique subject identifier using the data inventory (Pollard para[0128]); and 
retrieving the personal data from the data asset is further based on the consent data (Pollard para[0128]).  

In regards to claim 19, Pollard as modified by Anderson et al. and Djaborav substantially discloses the non-transitory computer-readable medium of claim 15, wherein generating the graphical user interface comprises: 
generating the graphical user interface for a browser application executed on a user device based on the consent data by configuring a first display element configured to display the personal data on the graphical user interface and excluding a second display element configured to display a denial of access to the personal data from the graphical user interface  (Anderson et al. para[0037] and para[0044]); and 
transmitting an instruction to the browser application causing the browser application to retrieve the personal data and present the graphical user interface on the user device  (Anderson et al. para[0037]).  
Anderson et al. para[0013]).

In regards to claim 20, Pollard as modified by Anderson et al. and Djaborav substantially discloses the non-transitory computer-readable medium of claim 15, wherein detecting the submission of the webform and form data comprises detecting browser data in a browser application executed on a user device, the browser data comprising the consent data (Pollard para[0040]).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply the current rejection.


Conclusion
                                                                   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178